Citation Nr: 0534212	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  00-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  The veteran's claims file 
was transferred to the Manchester, New Hampshire RO in 
November 2000.

Procedural history

In April 1986, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The claim was 
denied in a December 1991 rating decision.  The veteran 
disagreed with that decision and initiated the instant 
appeal.  The appeal was perfected by the veteran's timely 
submission of his substantive appeal (VA Form 9) in April 
1992.

The Board remanded the case in August 1996 for the purpose of 
obtaining a detailed stressor statement from the veteran, 
undertaking additional stressor verification efforts, and 
affording the veteran an additional VA psychiatric 
examination.  After accomplishing the additional development 
requested by the Board, the RO granted service connection for 
PTSD in November 1999, assigning a 30 percent disability 
rating effective December 18, 1991.  The veteran duly 
perfected an appeal of the assigned rating.  [The effective 
date for service connection for PTSD was subsequently changed 
to April 4, 1986 in an April 2003 rating decision.  The 
current 30 percent disability rating was made effective from 
that date.]

The Board again remanded the case in July 2001 and December 
2003, this time for the purpose of obtaining additional 
medical records, ensuring compliance with the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), and affording the veteran an additional VA 
examination.  After completing the additional development 
requested by the Board, the RO again denied the veteran's 
rating claim in an April 2005 supplemental statement of the 
case (SSOC).  The case is now once again before the Board.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge (AVLJ) at a videoconference hearing in 
June 2003.  A transcript of this hearing has been associated 
with the veteran's VA claims folder.  

Issues not on appeal

In September 2004, the veteran submitted a claim of 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  Since that matter has yet 
to be adjudicated by the RO and is therefore not currently 
before the Board, it is referred to the RO for appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The veteran's PTSD for the period prior to August 2, 
2000, was manifested by depression, anxiety, social 
withdrawal, irritability, intrusive thoughts, difficulty in 
handling work-related stress including frequent conflict with 
coworkers, and outbursts of anger, with reported global 
assessments of functioning which indicate that overall, 
appellant was primarily no more than moderately impaired from 
a psychologic, social, and industrial standpoint.

2.  Beginning August 2, 2000, the veteran's PTSD has been 
manifested by depression, anxiety, social withdrawal, 
irritability, outbursts of anger, and intrusive thoughts, 
with reported global assessments of functioning which 
indicate that overall, appellant is primarily no more than 
severely impaired from a psychologic, social, and industrial 
standpoint.  




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but 
no higher, for the veteran's PTSD for the period prior to 
August 2, 2000 have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1987); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).

2.  The criteria for an evaluation of 70 percent, but no 
higher, for the veteran's PTSD for the period on and 
subsequent to August 2, 2000 have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1987); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a higher initial rating for his service-
connected PTSD, which is currently rated as 30 percent 
disabling.  In the interest of clarity, the Board will review 
the applicable law and regulations, briefly describe the 
factual background of this case, and then proceed to analyze 
the claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by numerous statements of the case (SOCs) and SSOCs 
of the pertinent law and regulations (including the various 
rating criteria for PTSD for the applicable periods in 
question), of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in June 
2001 and May 2004 which were specifically intended to address 
the requirements of the VCAA.  The May 2004 letter from the 
RO specifically notified the veteran that to support a claim 
for a higher rating, the evidence must show "that your 
service-connected disability has gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the May 2004 
letter, the veteran was informed that VA was responsible for 
obtaining "[r]elevant records from any Federal agency" 
including "medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  He 
was further advised that VA would make "reasonable efforts" 
to obtain "[r]elevant records not held by a Federal agency" 
including records from "State or local governments, private 
doctors and hospitals, or current or former employers."  
This letter also notified the veteran that VA would assist 
him "by providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2004 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the May 2004 letter instructed the veteran to 
"provide the complete names and addresses of any physicians 
or medical facilities which provided . . . medical treatment, 
particularly any such treatment since April 1986" (emphasis 
in original).  He was also advised to "tell us about any 
relevant employment records/employment medical records that 
you have in your possession.  Please complete, sign and 
return the enclosed VA Form 21-8940, Veterans Application for 
Increased Compensation based on Unemployability, if you want 
us to obtain such evidence on your behalf" (emphasis in 
original).  With respect to VA medical records, the veteran 
was advised that if "you have received treatment from [a] VA 
medical facility, please provide the dates of treatment on 
the enclosed VA Form 21-4138, Statement in Support of 
Claim."  (emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2004 letter instructed the veteran to "provide any 
additional medical records (not previously submitted) that 
you may have in your possession pertaining to any relevant 
psychiatric treatment" (emphasis in original).  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
December 1991, several years before the enactment of the VCAA 
in November 2000.  Furnishing the veteran with VCAA notice 
prior to initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to provide 
VCAA notice prior to initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the veteran was provided with VCAA 
notice via the June 2001 and May 2004 VCAA letters.  His 
claim was then readjudicated in the April 2005 SSOC, after he 
was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VCAA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records, extensive private and VA treatment records, records 
from the Social Security Administration, employment records 
from the United States Postal Service, and the reports of 
multiple VA psychiatric examinations.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a videoconference 
hearing before the undersigned AVLJ in June 2003.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations 

Disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2005) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.

Specific schedular criteria

During the pendency of this appeal, effective January 19, 
1988 and then again November 7, 1996, VA revised the criteria 
for diagnosing and evaluating mental disorders, including 
PTSD.  Where a law or regulation changes after the claim has 
been filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so.  VAOGCPREC 7-2003.  The Board 
will therefore evaluate the veteran's service-connected PTSD 
under both the former and current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 
generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003),

Prior to January 19, 1988, the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 355; 38 C.F.R. 4.132, provided a 
general rating formula for psychoneurotic disorders, 
including post-traumatic stress disorders based upon the 
degree of incapacity or impairment:  "Definite" impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
"considerable" industrial impairment warranted a 30 percent 
evaluation; "substantial" impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in reliability, flexibility, and efficiency levels 
as to result in "severe" industrial impairment warranted a 
50 percent evaluation; and "serious" impairment in the 
ability to establish and maintain effective or wholesome 
relationships with people and psychoneurotic symptoms of such 
severity and persistence that there is "pronounced" 
industrial impairment warranted a 70 percent evaluation.  A 
100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; and the veteran is demonstrably unable to obtain or 
retain employment.  

The VA's Schedule for Rating Disabilities, effective on and 
subsequent to February 3, 1988 and prior to November 7, 1996, 
the VA Schedule read as follows [the Board notes at the 
outset that, although the rating criteria for mental 
disorders underwent substantial revision in January 1988, the 
rating criteria for PTSD (Diagnostic Code 9411) remained 
unchanged; the only difference in the post-January 1988 
version of the rating criteria is the change of the name of 
PTSD from post-traumatic stress neurosis to post-traumatic 
stress disorder.  Accordingly, the rating criteria outlined 
immediately below represent the PTSD rating criteria in 
effect from February 3, 1988 to November 7, 1996.]:

100% The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior.  Demonstrably unable 
to obtain or retain employment.

70% Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50% Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

30% Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

Also, under former 38 C.F.R. § 4.16(c), effective January 30, 
1989 to November 7, 1996, where the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder was to be assigned a 
100 percent schedular evaluation under the appropriate 
diagnostic code.  However, since in the instant case, the 
veteran was in receipt of a 10 percent disability rating for 
his service-connected right ring finger fracture residuals, 
effective February 1986, the provisions of 38 C.F.R. 
§ 4.16(c) are therefore not for application in this appeal.

Effective November 7, 1996, the provisions of Diagnostic Code 
9411 read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).



Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the 
DSM-IV, for rating purposes].

Analysis

The veteran essentially contends that the symptomatology 
associated with his condition is more severe than that 
contemplated by the assigned rating, and, from April 2003 has 
completely precluded employment.

Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that in addition to his service-connected 
PTSD, the veteran has been diagnosed with a host of other 
psychiatric conditions including, inter alia, a mood 
disorder, personality disorder with anti-social features, 
attention deficit hyperactivity disorder (ADHD), adjustment 
disorder with anxiety disturbance, and a significant history 
of alcohol dependence.  Compensation, however, can only be 
granted for service-connected disabilities.  See 38 U.S.C.A. 
§ 101(13) (West 2002).  Thus, in rating the veteran's PTSD, 
it is incumbent upon the Board to identify, and disregard, 
any psychiatric pathology which is due to the veteran's 
psychiatric disabilities for which service connection is not 
in effect, to the extent feasible.  However, the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).

The medical evidence in the instant case has not been able to 
adequately differentiate between the symptomatology 
associated with the veteran's service-connected PTSD and his 
other psychiatric conditions.  A May 2002 VA psychiatric 
examination report suggested that the veteran's history of 
alcoholism was the result of PTSD.  Moreover, the May 2004 VA 
examiner specifically stated that it was "virtually 
impossible" to separate out the specific symptomatology 
associated with each of the veteran's various psychiatric 
conditions.  Because of the inherent difficulty in 
differentiating between the symptomatology associated with 
each of the veteran's psychiatric disabilities, the Board 
will consider all of the veteran's psychiatric 
symptomatology, variously diagnosed, in deciding this appeal.

Assignment of diagnostic code

The veteran's service-connected psychiatric disorder is 
currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 
[PTSD].  Diagnostic Code 9411 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the diagnosed disability for which service 
connection is in effect.  The Board can identify nothing in 
the evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

During the applicable periods in question, the veteran's 
extensive psychiatric treatment records reveal that he has 
longstanding difficulty in establishing effective 
relationships.  Most notably, the veteran has a long history 
of conflict with coworkers and those in positions of 
authority.  During the veteran's tenure with the USPS, he was 
involved in frequent clashes with management and regularly 
indicated in counseling sessions his desire to physically 
harm various supervisors.  Treatment records also note the 
veteran's paranoia and suspicion of others.  The veteran's 
irritability and outbursts of anger have, by his own report, 
resulted in numerous physical altercations over the years and 
have resulted in considerable social isolation.  The record 
indicates that the veteran's marriage ended as a result of 
his violent temper and problems with alcohol; a subsequent 
relationship with another woman apparently ended for similar 
reasons.  The veteran's ongoing struggle with alcoholism has 
resulted in numerous convictions for driving under the 
influence.  

The veteran's psychiatric problems have also had a 
considerable impact on his job performance.  In addition to 
the routine conflict with coworkers and supervisors, he has a 
lengthy history of absenteeism which has resulted in numerous 
letters of reprimand from the Postal Service.  The veteran, 
and numerous mental health professionals, has attributed the 
veteran's absences not only to his alcoholism, but to his 
anger management problems.  Treatment records indicate that 
the veteran has often missed work due to his fear of harming 
coworkers if he attended.  On other days, intrusive thoughts, 
anxiety, and depressive symptoms regarding his Vietnam 
experiences have resulted in absences.  

However, VA psychiatric examinations dated in 1993 did not 
include any GAF scale scores and the clinical findings did 
not indicate that the veteran's psychiatric disability was 
severe.  Significantly, VA outpatient treatment records 
reveal that in June 2000, a GAF scale score of 65 was 
assigned, indicative of rather mild psychiatric impairment.  
A substantial positive piece of evidence is the fact that on 
August 2, 2000, a GAF scale score of 45-50 was assigned and 
his PTSD was assessed as severe.  Other subsequent clinical 
assessments described his PTSD as severe.

On April 27, 2003, the veteran left his job with the Postal 
Service due to his PTSD symptomatology.  Letters from the 
veteran's VA psychologist, and a private psychologist who 
performed an evaluation of the veteran as part of his Social 
Security disability claim, indicate that the veteran is 
unable to return to work as a result of his psychiatric 
condition, including PTSD.  It was specifically indicated 
that if the veteran were to return to work, he would be 
unable to interact with peers and supervisors in a positive 
and healthy way.  Job stress for the veteran would be 
"intolerable."  A fear that the veteran's "homicidal 
feelings" toward coworkers would return was also noted.  

As a result of these significant symptoms including the 
assigned GAF scale scores, the Board concludes that a higher 
rating of 50 percent is warranted for the period prior to 
August 2, 2000, and 70 percent for the period on and 
subsequent to August 2, 2000.  

The Board has, of course, considered ratings higher than 
those assigned in this decision.  Upon review of the claims 
file, however, the Board believes that a schedular rating in 
excess of 50 percent before August 2, 2000, or a rating in 
excess of 70 after this date is not warranted.  A 70 percent 
rating is not warranted prior to August 2, 2000, in part, 
because the record indicates that the veteran was 
consistently employed up to that time, namely with the USPS.  
Thus, the veteran did not demonstrate the "pronounced or 
severe impairment" in the ability to maintain or retain 
employment.  Furthermore, the record prior to August 2, 2000 
did not show deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships must be demonstrated, the criteria for a 70 
percent rating under the current schedular criteria.  While 
the veteran had considerable conflict with coworkers during 
this time, and had a history of absenteeism, such did not 
result in his being fired.  Moreover, while violence and 
physical altercations may have occurred outside of a work 
setting, the record contains no report of such behavior on 
the job.  While the veteran undoubtedly harbored thoughts of 
violence against coworkers, he did not act on such feelings.  
Furthermore, through much of his tenure with the Postal 
Service, the veteran served a union steward and successfully 
fought numerous grievances on behalf of himself and fellow 
employees.  

In short, given the clinical findings and the fact that the 
veteran was able to maintain steady employment prior to 
August 2, 2000, and because he was able to maintain some 
relationships, albeit strained, both at work and in his 
personal life, a higher rating of 70 percent is not warranted 
prior to this date.  

A rating in excess of 70 percent is not warranted for the 
PTSD for the period on and subsequent to August 2, 2000, 
given the clinical findings and the fact that the veteran has 
a longstanding girlfriend, has contact with at least a few 
friends, and does occasionally socialize with his 
girlfriend's family.  Intermittent contact with his son was 
also noted.  Moreover, the veteran has not exhibited gross 
impairment in thought processes or communication.  Mental 
status examinations have consistently been negative for 
psychotic behavior, abnormal thought processes, or irregular 
speech.  Evidence of persistent delusions or hallucinations 
and grossly inappropriate behavior are also lacking in this 
case.  In fact, treatment records have not reported a single 
instance of hallucination, and have failed to identify any 
delusional behavior or grossly inappropriate behavior on the 
veteran's part.

The veteran has also not demonstrated the intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene.  To the contrary, he 
has routinely reported for examinations appropriately dressed 
and with good hygiene.  He also appears able to perform 
activities of daily living such as routine household chores.

Additionally, while the veteran has complained of memory loss 
and concentration problems, such do not rise to the level 
contemplated by a total evaluation (the veteran can still 
identify his former occupation and remember his name and that 
of relatives).  Evidence of disorientation as to time and 
place is also lacking in this case, as the veteran has 
routinely been found to be oriented in all spheres.  

Lastly, the veteran has not demonstrated a persistent danger 
of hurting himself or others.  While the veteran has voiced 
thoughts of suicide and a desire to harm former coworkers, he 
has not attempted to carry out either, and has no real plan 
to do so.  Particularly since quitting work in April 2003, 
the veteran has routinely been negative for suicidal or 
homicidal ideation. 

Accordingly, the veteran has not demonstrated the "virtual 
isolation in the community" contemplated by a total 
schedular rating.  Additionally, the veteran has not 
demonstrated "totally incapacitating" symptoms "bordering 
on gross repudiation of reality with disturbed thought", a 
"profound retreat from mature behavior", or total 
occupational and social impairment.  To the contrary, mental 
status examinations have shown that the veteran is oriented 
in all spheres, is not delusional, exhibits normal speech and 
communication abilities, experiences no hallucination or 
obsessive behaviors, maintains good grooming habits, and is 
in the normal range of intelligence.  Additionally, a GAF 
scale score of 50, indicative of no more than severe 
psychiatric impairment was assigned on May 2004 VA 
psychiatric examination.  Given these findings, the 
symptomatology necessary for a 100 percent schedular rating 
has simply not been demonstrated under any of the applicable 
schedular criteria.


Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating may be warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

Neither the veteran nor his representative has identified any 
factors which may be considered exceptional or unusual, nor 
does the record.  The Board concedes that the veteran's PTSD 
has resulted in occupational impairment.  This has been 
discussed above in arriving at the 50 and 70 percent 
schedular ratings which are being assigned by the Board for 
the applicable periods.  However, occupational impairment is 
specifically contemplated in the ratings assigned the 
veteran's PTSD, and the Board has discussed it at length 
above.  See 38 C.F.R. §§ 3.321(a) (2005), 4.1; see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In short, the veteran's service-connected PTSD does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Accordingly, an extraschedular 
evaluation is not for consideration.


ORDER

Entitlement to an initial evaluation of 50 percent, but no 
more, for PTSD for the period prior to August 2, 2000 is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to an evaluation of 70 percent, but no more, for 
PTSD for the period on and subsequent to August 2, 2000 is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
R. P. HARRIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


